Exhibit 10.39

 

[g137181kqi001.jpg]

 

Fluor Corporation

Glenn C. Gilkey

6700 Las Colinas Blvd

Senior Vice President

Irving, TX 75039

Human Resources and Administration

USA

 

 

469.398.7314 phone

469.398.7270 fax

 

May 11, 2012

 

D. Michael Steuert

2032 Bantry Drive

Roanoke, TX 76262

 

Dear Mike:

 

This will confirm the Agreement between D. Michael Steuert, (the “Consultant”),
and Fluor Enterprises Inc., (the “Company”).

 

Scope of Services:  The Consultant agrees to render advisory and consultation
services to the Company as and when the Company may from time to time request. 
Each assignment will be made in writing with a description of the assignment and
schedule for completion. The Company authorizes David Seaton or his designee to
approve these written assignments to the Consultant hereunder.

 

In performing services under this Agreement, the Consultant shall operate as and
have the status of an independent contractor and shall not act as or be an agent
or employee of the Company.  For this reason, all of the Consultant’s activities
will be at its own risk, and the Consultant shall not be entitled to Workers’
Compensation or similar benefits or other insurance protection provided by the
Company. The Consultant will make its own arrangements for medical insurance and
insurance coverage for the activities to be performed hereunder.

 

As an independent contractor, the Consultant will be solely responsible for
determining the means, methods, time and place of performing the services
subject to the Company’s overall schedule requirements and maintaining
interfaces necessary for the services, and the Company will receive only the
results of the Consultant’s performance of the foregoing services.

 

The Company will furnish office space, equipment, administrative support and
other office services as may be required to carry out any assignments made under
this agreement.

 

Compensation:  The Company shall compensate the Consultant as follows:

 

(i)                 The Company will pay a retainer to the Consultant for
services in the amount of $30,000 per month, or $210,000 for the first seven
(7) months of this agreement, commencing June 1, 2012.  Starting January 1, 2013
through the remainder of this agreement, the Company will compensate the
Consultant at an hourly rate of $850 for all actual hours worked by the
Consultant for services specifically approved by the Company;

 

(ii)              In order to comply with IRS Regulation 409A, the Consultant
agrees services will not be provided in excess of 1,000 hours for the term of
this agreement;

 

(iii)           Reimbursement of actual, reasonable out-of-pocket expenses in
accordance with the Company’s reimbursement policies, provided that any single
amount over $100.00 is approved in advance;

 

Initialed:   

 

 

 

 

 

--------------------------------------------------------------------------------


 

(iv)          The Consultant agrees to provide original or original copies of
receipts for any business related expense item over Twenty-Five Dollars ($25)
incurred while providing services to the Company during the term of this
agreement; and

 

(v)             The Consultant agrees to fully comply with Fluor’s Human
Resources Policy HR-125 as it relates to business expenses incurred while
providing services to the Company during the term of this agreement; and

 

(vi)          Applicable taxes including FICA (Social Security and Medicare)
taxes will be withheld on all compensation invoiced.  A Form W-2 for the
Consultant’s 2012 and any subsequent year’s consulting compensation will be
provided.

 

Invoicing:  Following the end of each month, the Consultant will furnish the
Company with an invoice covering the time devoted to the Company’s service
during such month. All invoices must present a company code, general ledger
account number and a cost object.  The invoice must first be approved by the
individual responsible for approving the Consultant’s assignments before
forwarding for payment.  The Company shall pay such invoice within thirty (30)
days of receipt.

 

Non-Competition/Outside Work:  During the term of this Agreement, the Consultant
agrees that it will not in any manner directly or indirectly provide services,
advice or other assistance to any firm or business which is similar to or
competitive with the business of the Company or any of its affiliates without
prior written approval; and additionally, Consultant agrees not to initiate
contact with client representatives unless directed to do so under this
Agreement or if Consultant has received prior approval from the Company.

 

Inventions, Patents and Confidential Information:  Consultant shall promptly
disclose to the Company all discoveries, developments, improvements, inventions
and other intangible rights (“Inventions”) arising from performance of
Consultant’s services hereunder and hereby assigns said Inventions to the
Company and shall execute all documents required to complete exclusive ownership
by the Company or to secure patents, if deemed appropriate in the sole
discretion of the Company.

 

The Consultant agrees that any information which it obtains while performing
services in its consulting capacity concerning the business or operations of the
Company, its affiliates or third parties with whom it conducts business
(including, but not as a limitation, technical information) shall be used only
to perform such services and shall not be disclosed to anyone outside the
Company, except with the prior written authorization of the Company.  Further,
to the extent any such information is in written form, all such documents are
considered company property and must be returned to the Company upon termination
of this Agreement.

 

The obligations of this paragraph shall survive any termination of this
Agreement and do not apply to any information which has been publicly released
or is in the public knowledge or literature.

 

Term:  The term of this Agreement shall begin May 26, 2012, and end May 25,
2013, unless otherwise modified by subsequent written agreement or terminated
earlier by either party with or without cause upon 30-day written notice to the
other party.

 

Supplier Expectations:  The Consultant has read and understands Fluor’s Business
Conduct and Ethics Expectations for Suppliers and Contractors (the Supplier
Expectations) and Consultant will do nothing to violate the Supplier
Expectations.

 

Initialed:   

 

 

 

 

2

--------------------------------------------------------------------------------


 

Anti-Corruption:  The Consultant will not make and has not made directly or
indirectly, any payments or given anything of value to any third party,
including any foreign official, foreign political party or foreign party
candidate in connection with the Company’s activities or in obtaining or
retaining business from any government agency or instrumentality.   The
Consultant shall promptly notify the Company if in the course of any business
for which it provides or may have provided consulting services to the Company,
it is approached, asked or requested or offers to make any payments or giving
anything of value to any third party.

 

Corporate Assets:  Consultants are expected to respect the Company’s assets as
they would their own.  Corporate assets take many forms (land, building,
equipment, etc.), and support daily work (desks, tools, computers,
telephones, etc.).  Consultants are required to return any assets or related
documents to Company.

 

Compliance with Law:  The Consultant agrees to fully comply with the United
States Foreign Corrupt Practices Act (Public Law 95-213, 95th Congress,
December 19, 1977) and all other applicable State and United States Laws.  The
Consultant acknowledges that Fluor Corporation and its subsidiaries require
their employees to fully comply with the laws of the United States.

 

Chemical Screening:  The Consultant agrees to fully comply with Fluor’s Human
Resources Policy HR-144 as it relates to substance abuse and chemical screening
if the consultant has been out of the Company’s employ for longer than 90 days.

 

Entire Agreement:  This Agreement consists of this letter.  This Agreement, as
defined in this paragraph, sets forth the full and complete understanding of the
parties as of the date above stated, and supersedes any and all agreements and
representations made or dated prior hereto.  This Agreement can only be amended
in writing and signed by the duly authorized representatives of the parties.

 

Governing Law:  This Agreement shall be governed by and interpreted in
accordance with the laws of Texas.

 

Kindly indicate your agreement with the foregoing by executing the duplicate
originals of this letter in the space below and returning a fully signed
duplicate original to us.

 

 

FLUOR ENTERPRISES, INC.

 

 

 

 

 

/s/ Glenn C. Gilkey

 

By:

Glenn C. Gilkey

 

 

Senior Vice President

 

 

Human Resources and Administration

Accepted and Agreed:

 

 

 

/s/ D. Michael Steuert

5/22/12

 

 

 

By: D. Michael Steuert

Date

 

SS# or Tax ID#

 

GCG: jee

 

3

--------------------------------------------------------------------------------